Citation Nr: 0907658	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  03-07 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to March 10, 
2003.

3.  Entitlement to an initial rating in excess of 50 percent 
for PTSD since March 10, 2003. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted the Veteran's August 2001 claim 
for service connection for PTSD, and assigned a 30 percent 
disability rating, effective August 14, 2001.  In September 
2004, the RO continued the Veteran's initial disability 
rating for PTSD at 30 percent for the period from August 14, 
2001 to March 9, 2003, and increased the Veteran's initial 
disability rating for PTSD to 50 percent, effective March 10, 
2003.  In June 2005, the RO, inter alia, denied the Veteran's 
April 2004 claim for service connection for tinnitus.

In October 2003, the Veteran testified regarding the issue of 
entitlement to a higher initial rating for PTSD at a hearing 
on appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  A copy of the transcript is 
associated with the record.

In his February 2006 substantive appeal, as well as in 
letters dated April 2006 and May 2006, the Veteran requested 
a hearing before the Board regarding the issue of entitlement 
to service connection for tinnitus.  An April 2008 Report of 
Contact shows that the Veteran agreed to have an informal 
hearing in the Texas Veterans Commission (TVC) office for the 
issues of entitlement to a higher disability rating for PTSD, 
and for entitlement to service connection for tinnitus.  At 
that time, the Veteran further stated that an increased 
evaluation for his PTSD to 70 percent disabling would 
constitute a full grant of benefits on appeal with respect to 
that issue.  In the Adjudicative Actions section of the 
August 2008 Supplemental Statement of the Case, the RO noted 
that, in April 2008, the Veteran agreed to an informal 
conference in lieu of a hearing.  An April 2008 Conference 
Report includes a Summary of Discussion section, which covers 
the informal hearing discussion of both issues on appeal.

In March 2004, the Board remanded the issue of a higher 
initial disability rating for PTSD for further development.  
The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran's tinnitus was caused by his time in service.

2.  Prior to March 10, 2003, the Veteran's service-connected 
PTSD has been shown to be manifested by such symptoms as 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness/paranoia, panic attacks (of 
unknown frequency), and chronic sleep impairment/insomnia.  
The Veteran also has Global Assessment of Functioning (GAF) 
scores attributable to PTSD during that period ranging from 
60 to 70.

3.  As of March 10, 2003, the Veteran's service-connected 
PTSD has been shown to be manifested by such symptoms as 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
and mood, due to such symptoms as: suicidal ideation; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an 
inability to establish and maintain effective relationships.  
The Veteran also has Global Assessment of Functioning (GAF) 
scores attributable to PTSD during that period ranging from 
50 to 55.


CONCLUSIONS OF LAW

1.  The Veteran's claimed tinnitus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

2.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met for the period prior 
to March 10, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.130; Diagnostic Code 9411 (2008).

3.  The criteria for an initial 70 percent disability rating, 
but no more, for PTSD have been met, as of March 10, 2003.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130; Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

VA provided the Veteran with letters dated September 2001, 
January 2002, September 2003, March 2004, and May 2008, 
regarding his claim for service connection and a higher 
initial disability rating for PTSD, before the November 2001 
rating decision, the August 2002 rating decision, the 
September 2004 rating decision and supplemental statement of 
the case, and the August 2008 supplemental statement of the 
case, respectively.  VA provided the Veteran with a letter 
dated June 2004 regarding his claim for service connection 
for tinnitus, before the June 2005 rating decision.  Those 
letters satisfied VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, because they informed the 
Veteran of what evidence was needed to establish his claim 
for service connection and a higher initial disability rating 
for PTSD, and for service connection for tinnitus; what VA 
would do and had done; and what evidence he should provide.  
The March 2004 and June 2004 letters also informed the 
Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection for the Veteran's PTSD in its 
August 2002 rating decision.  The Veteran's claim for service 
connection for tinnitus is being denied, so there is no 
possibility of prejudice with respect to the degree of 
disability or effective date.  Consequently, no further 
notice pursuant to 38 U.S.C. § 5103(a) is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
Veteran regarding the issues addressed in this decision.  The 
Veteran's service treatment records, and all VA treatment 
records for which the Veteran has authorized release to the 
RO, have been obtained.  Moreover, the Veteran was provided 
with VA examinations regarding his psychiatric disorder in 
August 2002, July 2004, July 2006, and July 2008, and 
regarding his claimed tinnitus in April 2005.  He was also 
provided the opportunity to present testimony at a hearing on 
appeal before the undersigned Veterans Law Judge in October 
2003.  Moreover, as noted above, an April 2008 Conference 
Report includes a Summary of Discussion section, which covers 
the informal hearing discussion of both issues on appeal, to 
which the Veteran agreed in lieu of a Board hearing on the 
issue of entitlement to service connection for tinnitus.  
Thus, the Board considers VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

The Veteran contends in his April 2004 claim that he incurred 
his tinnitus during firing missions.  He stated that he both 
fired weapons, and was fired upon, and that he received no 
hearing protection.  He further stated that he tried to 
protect his hearing by inserting his index fingers into his 
ears.

In his August 2005 notice of disagreement, the Veteran stated 
that he had chronic ringing in his ears from artillery fire 
in Vietnam from a weapon called "105."  The Veteran 
repeated this allegation in his February 2006 substantive 
appeal.  In a May 2006 letter, the Veteran clarified that the 
weapon to which he was referring was a 105 millimeter (mm) 
Howitzer.  He stated that the VA audiologist who performed 
his examination in April 2005 did not understand his required 
firing position as the assistant gunner who pulled the firing 
cord on the cannon.

The Veteran's service treatment records show no evidence of 
tinnitus.  In his October 1969 separation examination, the 
Veteran checked boxes indicating that he did not have, and 
had never had, ear trouble, running ears, or hearing loss.  
On clinical evaluation, the Veteran's ears and eardrums were 
found to be normal.

The discharge examination report in October 1969, shows the 
Veteran had right ear puretone decibel thresholds of 5, 10, 
5, 15, and 25 for the frequencies of 500 Hertz, 1000 Hertz, 
2000 Hertz, 3000 Hertz, and 4000 Hertz.  His right ear 
average was thus 13.75 decibels.  He had left ear puretone 
decibel thresholds of 5, 5, 10, 15, and 20 for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 
and 4000 Hertz.  His left ear average was thus 12.5 decibels.

In April 2004, the Veteran told his treating VA psychiatrist 
that he was hearing a ringing sound in his ears.

At the time of a VA examination in April 2005, the VA 
examiner reviewed the Veteran's history thoroughly.  She 
found that the Veteran's "pure tone thresholds were nowhere 
in line with communication abilities established during 
interview and when compared to recorded ST's [standard 
thresholds]."  Based on his being late for the examination, 
and the need for repeated testing and reinstruction, the 
Veteran's VA examination was rescheduled.

Later in April 2005, the Veteran was provided with a VA 
examination by a different VA examiner.  The Veteran noted 
that he used hearing protection in service at the firing 
range, but was not provided with hearing protection when 
encountering firearms, machine guns, mortars, heavy 
artillery, combat explosions, and demolitions.  The Veteran 
also noted that he used hearing protection at work to 
mitigate factory plant noise.  The Veteran reported that he 
has had constant, high-pitched buzzing in his left ear, as 
loud as a whisper, since the mid-1970's.  The VA examiner 
opined that the Veteran's "subjective complaint of tinnitus 
is not related to his history of military noise exposure.  
This Veteran reports that he remembers having tinnitus soon 
after being discharged from [service], however was not able 
to report [a] specific event that may have caused his 
tinnitus.  Because he reports unilateral tinnitus only and 
because he was discharged with normal hearing for both 
ears....it is my opinion that military noise exposure is not 
responsible for this Veteran's tinnitus."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, her 
medical opinion is competent medical evidence.

In July 2006, the Veteran told a VA examiner that loud booms 
at the plant where he works hurt his ears and remind him of 
artillery fire.

In May 2007, the Veteran again stated that there is a lot of 
noise at his place of employment.  The Veteran stated in 
October 2003 that his work involves repairing railroad 
tracks.

The Veteran's representative argued in his October 2008 
statement in lieu of VA Form 646 that obtaining a medical 
opinion in this case was unnecessary and irrelevant because 
of the provisions of 38 C.F.R. § 3.304(d).  That provision 
states that: "Satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation."  In this case, 
there is no satisfactory evidence that the Veteran's tinnitus 
was incurred in combat.  Indeed, the Veteran's service 
treatment records show no evidence of tinnitus at separation 
from service, or for more than 34 years after service.  The 
lack of any objective evidence of complaints, symptoms, or 
findings of a disability for many years after the period of 
active duty is itself evidence which tends to show that the 
condition did not first manifest during active duty.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, the Veteran's representative argued in his 
October 2008 statement in lieu of VA Form 646 that the 
Veteran's recollection to the April 2005 VA examiner that his 
tinnitus began in the mid-1970's, which was approximately 
five years after his separation from service, was a 
reflection of the fact that "the Veteran is not a reliable 
historian and suffers from impaired memory as noted on VA 
examinations."  The Board finds merit in this allegation; 
indeed, the VA examiner noted in his report that the Veteran 
stated at that same examination that he remembered having 
tinnitus soon after being discharged from service.  However, 
contemporaneous evidence has greater probative value than 
reported history.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  
In this case, even if the Veteran's statements are taken to 
mean that his tinnitus began shortly after he was discharged 
from service, and not in the mid 1970's, those statements are 
less probative than the contemporaneous evidence of record, 
which includes service treatment records and a separation 
examination which show no evidence of tinnitus, and no 
contemporaneous evidence from any source showing any 
complaints of tinnitus or its symptoms until 2004.

The Board notes that the Veteran asserted, in his April 2004 
claim, his August 2005 notice of disagreement, and his 
February 2006 substantive appeal, that his tinnitus was 
caused by his time in service.  However, as a layperson with 
no apparent medical expertise or training, the Veteran is not 
competent to comment on the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board finds that the Veteran's statements that 
his tinnitus was caused by his time in service are not 
competent for the purpose of determining the source of his 
tinnitus.

The preponderance of the evidence is against the award of 
service connection for the Veteran's claim for tinnitus; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.

Increased Ratings for PTSD

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Codes 9411 and 9434, respectively.  38 
C.F.R. § 4.130 (2008).  These criteria contemplate that a 30 
percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF 
scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126; 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends that he is entitled to a disability 
rating greater than 30 percent for his PTSD with MDD for the 
appeal period prior to March 10, 2003, and greater than 50 
percent for the appellate period since March 10, 2003.

At his October 2003 hearing before the undersigned Veterans 
Law Judge, the Veteran stated that he has troubled 
relationships with his spouses and girlfriends because he 
sometimes wakes up crying or looking scared, and then walks 
around outside late at night.  The Veteran reported that he 
usually gets about 3 or 4 hours of sleep per night, and then 
is awakened by nightmares.  The Veteran further reported that 
he works alone, and, because he has a lot of memory loss, he 
is barely hanging on to his job.  He noted that he has worked 
at this job for 2 years, for 40 hours per week.  The Veteran 
reported that his only social contact was with his 
girlfriend, with whom he was living, and her adult children, 
who visit.  The Board notes that, according to his statements 
at his July 2006 VA examination, the Veteran and his 
girlfriend split up in July 2005.

In April 2002, the Veteran sought treatment from VA for his 
psychological condition.  The Veteran noted that he had been 
diagnosed with PTSD, and assigned to VA group therapy for 
PTSD, in February 2002.  The VA clinician ruled out PTSD and 
major depressive disorder (MDD).  The Veteran had a GAF score 
of 65 to 70.

In May 2002, the Veteran again sought treatment from VA for 
his psychological condition.  The Veteran described dreams of 
his combat experiences in Vietnam.  The VA clinician 
diagnosed the Veteran with PTSD and depression not otherwise 
specified (NOS).  The Veteran had a GAF score of 65.

In July 2002, the Veteran's VA Readjustment Counselor noted 
that the Veteran had been attending group therapy sessions 
for PTSD since February 2002.  He noted that the Veteran had 
PTSD, family dysfunctional issues, lack of 
social/interpersonal skills, paranoia, and persecutory fears.  
He further noted that the Veteran had reported that he was 
suffering severely from chronic insomnia, decreased energies, 
poor concentration and judgment skills, poor social skills 
with everyone, intrusive thoughts, anxiety, panic attacks, 
avoidance, numbing, nightmares with combat content, severe 
depression, guilt feelings, anger rages, and drug dependency.

Also in July 2002, a VA clinician found that the Veteran was 
"doing a bit better" overall.  The Veteran reported that he 
was doing "great" in his job, and trying calisthenics.  The 
Veteran reported that he still had nightmares, however.

In August 2002, VA provided the Veteran with an examination.  
The examiner found that the Veteran's speech was coherent and 
relevant.  His affect was full and appropriate.  He appeared 
somewhat depressed, and would cry, congruent with the content 
of the discussion.  The Veteran denied any suicidal ideation 
(SI) or homicidal ideation (HI), and denied any psychotic 
features.  His judgment and insight were fair.  He was well 
oriented and cognitively intact.  The VA examiner diagnosed 
the Veteran with chronic PTSD.  The Veteran had a GAF score 
of 65.

In January 2003, VA clinicians found that the Veteran had GAF 
scores of 65, and, later, 60.

The Veteran told a VA clinician that he felt like he was 
losing control in March 2003.  He stated that he was barely 
hanging on to his job, and that there were people at his job 
who made fun of him for doing things that he did not believe 
that he was doing.  The Veteran had a GAF score of 50.

In June 2003, a VA clinician found that the Veteran had a GAF 
score of 50.

In October 2003, the Veteran's VA psychologist wrote that the 
Veteran had combat nightmares 3 to 4 times per week, which 
cause him to become irritable and isolated.  The Veteran 
reported feeling somewhat depressed, and sleeping 3 hours per 
night.  The Veteran lived with his girlfriend and worked 40 
hours per week, plus some overtime, by himself.  He had two 
GAF scores of 50 from VA in October 2003.

Also in October 2003, the Veteran's VA Readjustment Counselor 
noted that the Veteran had been attending group therapy 
sessions for PTSD weekly.  He further noted that the Veteran 
had reported that he was suffering severely from chronic 
insomnia, decreased energies, poor concentration and judgment 
skills, poor social skills, intrusive thoughts, anxiety, 
panic attacks, avoidance, numbing, nightmares, severe 
depression, guilt feelings, anger rages, uncontrollable and 
unexplainable periodic crying spells upon awakening, and drug 
dependency (in complete remission).

In January 2004, the Veteran told his VA clinician that he 
was no longer together with his girlfriend, and that he was 
now living alone.  He reported that he did not want to lose 
her.  He further reported that he continued to work 40 hours 
per week, and that he continued to attend VA group therapy 
sessions for his PTSD.  He had a GAF score of 50.

In April 2004, the Veteran told his VA clinician that his 
girlfriend wanted to leave him because of his problems.  
Specifically, he noted that she became scared when he cries 
in his sleep.  The Veteran further noted that he was not 
performing well at his job, because he was forgetting things 
and his reaction time had slowed.

In July 2004, VA provided the Veteran with a second 
examination.  The examiner noted that the Veteran continues 
to reexperience trauma with depressing dreams, thoughts, and 
images of Vietnam.  The Veteran reported being isolated as 
often as possible.  The VA examiner noted that the Veteran 
has a history of detachment in his relationships, and a very 
restricted range of affect, as well as increased arousal 
manifested by sleeping problems, and hypervigilance 
manifested by avoiding sitting with his back exposed.  On 
examination, the Veteran's speech was very soft in tone.  His 
mood was depressed, and his affect was depressed and blunted 
with a very restricted range.  His thought processes were 
coherent, but his thought content was questionable for visual 
hallucinations with flashes of light.  He was adequately 
oriented, but his attention and concentration were slightly 
impaired.  His registration was adequate, but his recall was 
slightly impaired.  The VA clinician diagnosed the Veteran 
with PTSD and MDD, with moderate to serious impairment in 
both social and occupational functioning as a result of his 
PTSD.  The VA examiner found that the effects of the 
Veteran's PTSD had intensified, and were now causing moderate 
to severe interference with his employment, and contributing 
to the Veteran's job being in jeopardy.  The Veteran had a 
GAF score of 50.

In September 2004, the Veteran told a VA clinician that his 
sleep medication was helping him to get more rest, but that 
he was still having nightmares about 3 to 4 times per week.  
The Veteran also stated that his medication was helping him 
to reduce the duration of his depressed moods.  The Veteran 
noted that his colleagues think he is crazy because he keeps 
to himself.  He noted that his girlfriend had bought him a 
puppy, and that his few friends were going to take him out to 
dinner for his birthday.

In April 2005 to April 2006, VA clinicians found that the 
Veteran had GAF scores between 50 and 53.  In July 2006, the 
Veteran told his VA clinician that he felt anxious and 
depressed.  He further stated that he had no energy.  He 
noted that his neck gets tense, he cannot sit still, and he 
feels like he is going to lose control, which scares him.

Also in July 2006, VA provided the Veteran with a third 
examination.  The examiner noted that the Veteran reported 
experiencing anxiety in response to certain stimuli, 
including heat and overeating.  The Veteran stated that this 
anxiety began within the past year, occurs once or twice per 
week, and is accompanied by a tensing of the nerves in his 
neck, trouble sitting still, trouble breathing, fear, and the 
feeling that he is going to die.  The Veteran reported that 
the condition is mitigated by his medication, walking around 
outside, or putting candy or sweets in his mouth.  The 
Veteran also reported having a typically okay mood, with very 
depressed and lonely feelings for one or two hours each day.  
The Veteran also reported having difficulty falling asleep 
because he is too tense or feels like something is going to 
happen, and being able to sleep between 3 and 4 hours per 
day.  The Veteran reported having dreams about Vietnam 3 
times per week.  The Veteran noted that his relationship with 
his girlfriend had ended approximately one year ago (July 
2005), because she was scared of him.  He noted that he lived 
with a male roommate, but that they had little contact.  He 
also reported that he had no contact with his three sons, and 
very limited contact with his three siblings.  He noted that 
his only friends were the people in his VA group therapy 
sessions, and that he had difficulty getting together with 
them outside of therapy because he has a tendency to get 
lost.  On examination, the VA examiner found that the Veteran 
had poor eye contact until the end of the interview, slow but 
fluent speech, sad to neutral and constricted affect, and 
coherent and logical thoughts.  The Veteran was well 
oriented, but his judgment was poor.  The VA examiner 
diagnosed the Veteran with PTSD and depressive disorder NOS.  
The Veteran's work was stable, as shown by his six years of 
employment.  The Veteran had moderate social impairment.  The 
Veteran had a GAF score of 53.

In October 2006, the Veteran's treatment plan update from a 
VA counselor showed that he was being treated for 
intermittent sleep disturbance with chronic anxiety and 
social isolation, and that these were possibly triggered by 
his history of long term PTSD stressors, including 
nightmares, loneliness, substance abuse, anti-social 
behaviors, and a limited family/support system, among others.  
In October 2006, the Veteran had a GAF score of 50.

In May 2007, the Veteran told a VA clinician that he is 
getting depressed and lonely, and that the only thing that 
keeps him sane is his job.  He noted that he had attended 
classes on dealing with his anxiety, and that he sometimes 
starts singing at work to relieve the anxiety.  He explained 
that, because he works alone, his singing does not bother 
anyone.  In May 2007, the Veteran had a GAF score of 55.

In May 2008, the Veteran reported feelings of guilt and 
hopelessness to a VA clinician, as well as low energy and 
appetite.  The Veteran also stated that he had fleeting 
suicidal and homicidal ideation, but that he had no intent or 
plans to act on them.  The Veteran had a GAF score of 55.

The veteran was provided another VA examiantion in July 2008.  
The examiner noted that the Veteran reported living with a 
male roommate, and working 3 to 4 hours per day, 5 days a 
week.  The Veteran reported that he has no contact with his 
three children, that he talks with his siblings "every now 
and then," and that his only friends are his "vet 
brothers."  He reported having no hobbies or things he likes 
to do for fun.  The Veteran also reported regularly attending 
group counseling meetings.  The Veteran described his mood as 
being "down" most of the time.  He stated that things are 
"getting worse" since his last examination.  He reported 
having a depressed mood, decreased interest in pleasure, and 
a poor appetite.  His energy level is weak.  He has memory 
and concentration problems.  He has passive thoughts about 
death.  He averages 3 hours of sleep per night, with frequent 
nightmares of Vietnam.  He reported experiencing 
psychological stress when exposed to reminders of combat, and 
became tearful when talking about soldiers losing their 
lives.  The Veteran reported having diminished interest and 
participation in significant activities, being detached and 
estranged from others, and having a restricted range of 
affect.  The Veteran also had problems with concentration and 
hypervigilance.  On examination, the Veteran was cooperative, 
but made no eye contact.  His thoughts were logical and goal 
directed, without hallucinations or delusions.  His speech 
was slow, and his responses were delayed.  His mood was 
depressed, and this was reflected in his affect.  He had 
neither suicidal nor homicidal ideations.  The Veteran was 
unable to correctly state the month, the date, or the floor 
of the building on which the interview was taking place.  He 
made several errors on serial threes, had a limited fund of 
general information, and had difficulty spelling a five 
letter word forward and backwards.  He recalled one of three 
words in a recall task, and stated a second word incorrectly.  
His judgment was fair.  The VA examiner diagnosed the Veteran 
with chronic PTSD and severe, recurrent MDD.  The Veteran had 
a GAF score of 50, "based on serious psychiatric symptoms 
that impair his interpersonal and occupational functioning."

In addition to his medical records, the Board notes three 
letters from colleagues which were sent to VA in April 2005.  
One colleague states that the Veteran's condition seems to be 
getting worse, that the Veteran eats lunch by himself and 
does not take breaks with any of his colleagues, that he 
tends to isolate himself, and that he tends to "get into a 
trance-daze stage."  A second colleague states that the 
Veteran at times "seems to be in another world," and is the 
only person at the job who works by himself.  He also stated 
that the Veteran is getting worse, and that "you can't keep 
a conversation with him."  A third colleague states that the 
Veteran has recently had more frequent lack of concentration.  
He also notes that the Veteran isolates himself, is forgetful 
and anxious, and is getting worse.

The Board finds that the evidence of record is consistent 
with a 30 percent rating for the period prior to March 10, 
2003.  38 C.F.R. § 4.7.  That is, overall, the evidence 
demonstrates that the Veteran's service-connected PTSD has 
been characterized by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness/paranoia, panic 
attacks (of unknown frequency), and chronic sleep 
impairment/insomnia.

Overall, the evidence is sufficient to warrant a 30 percent 
rating for the period prior to March 10, 2003, even though 
evidence of one of the criteria for that rating-mild memory 
loss (such as forgetting names, directions, recent events)-
is not of record.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (rating criteria provide guidance as to the severity 
of symptoms contemplated for each rating; they are not all-
encompassing or an exhaustive list).

The evidence of record does not warrant a higher 50 percent 
rating for the period prior to March 10, 2003.  38 C.F.R. § 
4.7.  At that time, the Veteran's PTSD was not primarily 
characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The Board finds that the evidence of record is consistent 
with a 70 percent rating for the period since March 10, 2003.  
38 C.F.R. § 4.7.  That is, overall, the evidence demonstrates 
that the Veteran's service-connected PTSD has been 
characterized by occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood, due to such symptoms as: 
suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Further, the reported 
GAF scores range from 50 to 53. 

Overall, the evidence is sufficient to warrant a 70 percent 
rating for the period since March 10, 2003, even though 
evidence of some of the criteria for that rating, including 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); and neglect of personal appearance 
and hygiene, is not of record.  See Mauerhan, supra.

The evidence of record does not warrant an even higher 100 
percent rating for the period since March 10, 2003.  38 
C.F.R. § 4.7.  The Veteran's PTSD is not primarily 
characterized by total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Moreover, in an April 2008 Report of Contact, the 
Veteran reportedly stated that a grant of 70 percent 
disabling would constitute a full grant of benefits on 
appeal.

The Board has considered the issue of whether the Veteran's 
PTSD, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.

In summary, the Board finds that the evidence supports a 30 
percent disability rating, but no greater, for the period 
prior to March 10, 2003, and a 70 percent disability rating, 
but no greater, since March 10, 2003, for the Veteran's PTSD, 
under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.130.


ORDER

Service connection for tinnitus is denied.

A disability rating in excess of 30 percent for PTSD for the 
period prior to March 10, 2003, is denied.

As of March 10, 2003, a disability rating of 70 percent, but 
no more, for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


